DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-15, 18, 21-24, and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 contains the following limitation in question: 
transmitting only a portion, less than all, of the received sampling data to a data collector according to a predetermined hierarchy of data collection, the predetermined hierarchy of data collection being configured to prioritize the transmitting of the portion of the received sampling data based on at least one of storage constraints or communication constraints, the prioritizing comprising one or more of:
a temporal limitation comprising lower-priority data not being in an intended location at an intended time; or
a permanent limitation comprising one or more of:
lower-priority data being compressed in a lossy manner; or
lower-priority data being lost. 
	
	Claim 15 contains the following limitation in question: 
transmitting only a portion, less than all, of the received sampling data to another data collector according to a predetermined hierarchy of data collection, such that the transmitting of the portion of the received sampling data is prioritized or limited based on at least one of storage constraints or communication constraints, the prioritizing or limiting comprising one or more of:
a temporal limitation comprising lower-priority data not being in an intended location at an intended time; or
a permanent limitation comprising one or more of:
lower-priority data being compressed in a lossy manner; or
lower-priority data being lost. 
	
Paragraph 001636 of the applicant’s originally filed specification discusses using limits/constraints that may be temporal, such as data will not be in the intended location at the intended time, or permanent, such as some data will need to be compressed in a lossy manner, and/or lost. This appears to be the only paragraph that clearly describe the above constraints. While the paragraph also discussed a data hierarchy value, the specification does not provide clear support for the newly claimed temporal/permanent limitations in relation to the claimed lower-priority data. 
	As such, the newly amended claim language is being treated as new matter. 

Claims 11-14, 18, 21-24, and 32-33 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 9 or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), and Barna (US 5864773).

Regarding claim 1, Spanhake discloses a method for data collection in an environment having self-organization functionality (see Abstract and paragraph 0029: collecting measurement data; and see paragraphs 0003, 0007, and 0063: environmental sensors and self-organization functionality), the method comprising:
analyzing a plurality of sensor inputs (see Fig. 1 and paragraphs 0013, 0029, 0054, and 0063: sensor samples data and the data is analyzed, sensor modules may have a plurality of sensors/sensor inputs);
sampling data received from the plurality of sensor inputs (see Abstract and paragraphs 0007 and 0063: sampling sensor data); and
self-organizing, via artificial intelligence, a selection operation of the plurality of sensor inputs, the selection operation comprising identifying a target signal to be sensed (see paragraph 0029: discloses signals to be sensed, such as temperature, humidity, i.e. target signals that are sensed are identified; see also paragraph 0059: identifying sensors participating in the monitoring, a more narrowed interpretation of the claimed identifying as argued by the applicant, actively identified via polling) and 
receiving a signal relating to at least one condition of the environment and based on the signal, changing at least one of the plurality of sensor inputs analyzed or a frequency of samplings (see Abstract and paragraphs 0003, 0007, and 0063: based on the received sample measurements the controlling the sensor to adjust a sampling rate of the sensor based on the measured change of incoming measurement data in comparison to the prior measurement data; i.e. artificial intelligence as defined in paragraph 1166 of the applicant’s PG publication as it is a self-organizing system); 
and transmitting at least a portion of the received sampling data to a data collector (see Abstract and paragraph 0006).


Spanhake does not expressly disclose wherein the environment is an industrial environment;  
transmitting only a portion, less than all, of the received sampling data to a data collector according to a predetermined hierarchy of data collection, the predetermined hierarchy of data collection limiting the transmitting of the portion of the received sampling data based on at least one of storage constraints or communication constraints, the limiting comprising one or more of:
a temporal limitation comprising data not being in an intended location at an intended time; or
a permanent limitation comprising one or more of:
data being compressed in a lossy manner; or
data being lost; and
receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data: 
the method further comprising executing a dimensionality reduction algorithm on the transmitted data based on an analysis of the received feedback.

Wegener discloses a method of transmitting sensor data (see Abstract and paragraphs 0070) that includes transmitting only a portion, less than all, of the received sampling data to a data collector according to a predetermined hierarchy of data collection (see Abstract and paragraph 0071, 0081-0083, and 0085: transmission based on FIFO protocol, i.e. predetermined hierarchy of data collection, transmitted data based on payload size, meets limitation as a portion of the data in multiple ways, one data is transmitted as a plurality of packets of data, i.e. a portion of the data, data is also compressed in a lossy manner, i.e. some data is lost as such it is not complete and represents a portion of the data), the predetermined hierarchy of data collection limiting the transmitting of the portion of the received sampling data based on at least one of storage constraints or communication constraints, the limiting comprising one or more of: a temporal limitation comprising data not being in an intended location at an intended time; or a permanent limitation comprising one or more of: data being compressed in a lossy manner; or data being lost (see Abstract and paragraph 0071, 0081-0083, 0085, and 0090: lossy compression mode utilizes a permanent limitation of wherein data is being compressed in a lossy manner). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake with the teachings of Wegener, i.e. using a lossy compression technique, for the advantageous benefit of reducing the latency and bandwidth requirements in relation to the data transmission process.

Spanhake and Wegener do not expressly disclose wherein the environment is an industrial environment;  
receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data: 
the method further comprising executing a dimensionality reduction algorithm on the transmitted data based on an analysis of the received feedback.
Maric discloses receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data (see paragraphs 0035-0037, and 0045-0046: discusses compressing transmitted data, when forwarding data to the text node, decisions to compress the data based upon a previously measured signal quality of a test signal, test signal used to determine a quality or sufficiency of the communication paths and informs source not of the received signal quality, i.e. feedback); 
the method further comprising executing a data compression algorithm on the transmitted data based on an analysis of the received feedback (see paragraphs 0035-0037, and 0045-0046: compression algorithm is based upon previously discussed signal quality feedback). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener with the teachings of Maric, i.e. compressing data between wireless nodes that experience a low signal to noise ratio, for the advantageous benefit of improving the reliability of the wireless sensor network. 

Spanhake, Wegener, and Maric do not expressly disclose wherein the environment is an industrial environment; and 
wherein the data compression comprises a dimensionality reduction algorithm. 



Barna discloses wherein the environment is an industrial environment (see Column 1 lines 10-16); and 
wherein the data compression comprises a dimensionality reduction algorithm (see column 3 lines 17-25, column 5 lines 30-50, and column 9 lines 35-40: discusses dimensionality reduction of data using PCA). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener and Maric with the teachings of Barna, i.e. compressing data using a PCA algorithm, for the advantageous benefit of using a conventional and proven effective algorithm for implementing the compression/dimensional reduction of the sensor data in additional to the advantageous benefit of monitoring conditions in an industrial environment. 

Regarding claim 6, Spanhake, previously modified by Wegener, Maric, and Barna, further discloses wherein the selection operation further comprises identifying a level of activity of a target associated with the target signal to be sensed (see paragraph 0029 and 0063: discloses signals to be sensed, such as temperature, humidity, i.e. target signals, and evaluates a change in the incoming measurements, i.e. level of activity); and
based on the identified level of activity, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling (see paragraph 0029 and 0063: adjusting sampling rate based on the change/level of activity).

Regarding claim 7, Spanhake, previously modified by Wegener, Maric, and Barna, further discloses wherein the selection operation further comprises receiving data indicative of environmental conditions near a target associated with the target signal (see paragraph 0029 and 0063: discloses signals to be sensed, such as temperature, humidity, i.e. target signals of interest, such conditions are environmental condition near a node/target associated);
comparing the received data indicative of environmental conditions of the target with past environmental conditions near the target or another target similar to the target (see paragraphs 0007, 0029 and 0063: discloses signals to be sensed, such as temperature, humidity, i.e. target signals, and evaluates a change in the incoming measurements, change is evaluated in relation to prior measurement data); and
based on comparing, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling (see paragraph 0029 and 0063: adjusting sampling rate based on the change/level of activity).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Orron (US 2018/0279952).

Regarding claim 2, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the at least one condition of the industrial environment is a signal-to-noise ratio of the sampled data.

Orron discloses wherein the at least one condition of the industrial environment is a signal-to-noise ratio of the sampled data (see paragraphs 0013 and 0031).
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Orron, i.e. adjusting the sampling rate based on signal to noise ratio, for the advantageous benefit of using a power saving appropriate sampling rate that is not supportable to noise in the environment. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Knaappila (US 2019/0020741).

Regarding claims 4, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the selection operation further comprises:
identifying one or more non-target signals in a same frequency band as the target signal to be sensed; and
based on the identified one or more non-target signals, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling.

Knaappila discloses wherein the selection operation further comprises identifying one or more non-target signals in a same frequency band as the target signal to be sensed (see Abstract, Fig. 6A and paragraphs 0029, 0067, and 0076: when determining what channel to use/select for transmitting data, i.e. a target signal to be transmitted, identifies if non-target signals/other signals are already being transmitted on that channel); and
based on the identified one or more non-target signals, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling (see Abstract, Fig. 6A and paragraphs 0029, 0067, and 0076: if other signals/non-target signals are being transmitted on that channel, transmit data on another channel, changing the transmission channel changes the receiving sensor nodes input).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Knaappila, i.e. scanning the transmission channels to find a free channel, for the advantageous benefit of transmitting data between sensors in an unused channel to reduce noise between various data communications between the plurality of sensor nodes.

Regarding claims 5, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the selection operation further comprises:
identifying other data collectors sensing in a same signal band as the target signal to be sensed; and
based on the identified other data collectors, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling.

Knaappila discloses wherein the selection operation further comprises identifying other data collectors sensing in a same signal band as the target signal to be sensed (see Abstract, Fig. 6A and paragraphs 0029, 0067, and 0076: when determining what channel to use/select for transmitting data, i.e. a target signal to be transmitted, identifies if non-target signals/other data collectors are using the channels); and
based on the identified other data collectors, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling (see Abstract, Fig. 6A and paragraphs 0029, 0067, and 0076: if other signals/non-target signals are being transmitted on that channel, transmit data on another channel, changing the transmission channel changes the receiving sensor nodes input).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Knaappila, i.e. scanning the transmission channels to find a free channel, for the advantageous benefit of transmitting data between sensors in an unused channel to reduce noise between various data communications between the plurality of sensor nodes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Kallus (US 2019/0098377).

Regarding claim 19, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the artificial intelligence is based at least in part on a neural network.

Kallus discloses wherein the artificial intelligence is based at least in part on a neural network (see paragraphs 0039 and 0045: machine learning algorithm utilized in the process of transmitting the data to a control entity for further processing can be an artificial neural network). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Kallus, i.e. using machine learning algorithms/artificial intelligence to generate an optimized reporting schedule, for the advantageous benefit of efficiently gathering data from a plurality of remote sensor in an timely/orderly manner. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), Kallus (US 2019/0098377), and Brewington (US 2020/0034638).

Regarding claim 20, Spanhake, Wegener, Maric, Barna, and Kallus do not expressly disclose wherein the neural network is structured for deep learning.

Brewington discloses a neural network that is structured for deep learning (see paragraph 0035: machine learning via a deep neural network). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, Barna, and Kallus with the teachings of Brewington, i.e. utilizing a deep neural network to implement the machine learning algorithm, for the advantageous benefit of using a deep layered hierarchically algorithm for finding the best solution to previously discussed machine learned operation. Deep learning is a subset of machine learning that is well-understood in the art of machine learning technologies.   

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Forsberg (US 2016/0305236), Maric (US 2015/0237563), and Friedman (US 2016/0256063).

Regarding claim 25, Spanhake discloses a method for data collection in an environment having self-organization functionality (see Abstract and paragraph 0029: collecting measurement data; and see paragraphs 0003, 0007, and 0063: environmental sensors and self-organization functionality), the method comprising:
analyzing a plurality of sensor inputs (see Fig. 1 and paragraphs 0013, 0029, 0054, and 0063: sensor samples data and the data is analyzed, sensor modules may have a plurality of sensors/sensor inputs);
sampling data received from the plurality of sensor inputs (see Abstract and paragraphs 0007 and 0063: sampling sensor data); and
self-organizing, via artificial intelligence, a selection operation of the plurality of sensor inputs (see paragraphs 0003, 0007, and 0063: environmental sensors and self-organization functionality), the selection operation comprising:
identifying a target signal to be sensed (see paragraph 0029: discloses signals to be sensed, such as temperature, humidity, i.e. target signals; see also paragraph 0059: identifying sensors participating in the monitoring, a more narrowed interpretation of the claimed identifying as argued by the applicant, actively identified via polling);
receiving a signal relating to at least one condition of the industrial environment; based on the signal, changing at least one of the plurality of sensor inputs analyzed or a frequency of sampling (see Abstract and paragraphs 0003, 0007, and 0063: based on the received sample measurements the controlling the sensor to adjust a sampling rate of the sensor based on the measured change of incoming measurement data in comparison to the prior measurement data; i.e. artificial intelligence as defined in paragraph 1166 of the applicant’s PG publication as it is a self-organizing system); and
receiving data indicative of environmental conditions near a target associated with the target signal (see Abstract and paragraph 0006). 

Spanhake does not expressly disclose wherein the environment is an industrial environment; 
transmitting only a portion, less than all, of the received sampling data to a data collector according to a predetermined hierarchy of data collection, such that, based on the predetermined hierarchy of data collection, the transmitting of the at least a portion of the received sampling data is limited or prioritized based on at least one of storage constraints or communication constraints, the limiting comprising one or more of:
a temporal limitation comprising data not being in an intended location at an intended time; or
a permanent limitation comprising one or more of:
data being compressed in a lossy manner; or
data being lost;
receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data;
analyzing the received performance feedback; and
based on the analyzing of the received performance feedback, changing at least one of the plurality of sensor inputs analyzed, the frequency of sampling, the data stored, or the data transmitted; and
executing a dimensionality reduction algorithm on the transmitted data based on an analysis of the received feedback.

Wegener discloses a method of transmitting sensor data (see Abstract and paragraphs 0070) that includes transmitting only a portion, less than all, of the received sampling data to a data collector according to a predetermined hierarchy of data collection (see Abstract and paragraph 0071, 0081-0083, and 0085: transmission based on FIFO protocol, i.e. predetermined hierarchy of data collection, transmitted data based on payload size, meets limitation as a portion of the data in multiple ways, one data is transmitted as a plurality of packets of data, i.e. a portion of the data, data is also compressed in a lossy manner, i.e. some data is lost as such it is not complete and represents a portion of the data), such that, based on the predetermined hierarchy of data collection, the transmitting of the at least a portion of the received sampling data is limited or prioritized based on at least one of storage constraints or communication constraints, the limiting comprising one or more of: a temporal limitation comprising data not being in an intended location at an intended time; or a permanent limitation comprising one or more of: data being compressed in a lossy manner; or data being lost (see Abstract and paragraph 0071, 0081-0083, 0085, and 0090: lossy compression mode utilizes a permanent limitation of wherein data is being compressed in a lossy manner). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake with the teachings of Wegener, i.e. using a lossy compression technique, for the advantageous benefit of reducing the latency and bandwidth requirements in relation to the data transmission process.

Spanhake and Wegener do not expressly disclose wherein the environment is an industrial environment; 
receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data;
analyzing the received performance feedback; and
based on the analyzing of the received performance feedback, changing at least one of the plurality of sensor inputs analyzed, the frequency of sampling, the data stored, or the data transmitted; and
executing a dimensionality reduction algorithm on the transmitted data based on an analysis of the received feedback.

Maric discloses receiving performance feedback via a network connection relating to a quality or sufficiency of the transmitted data, the performance feedback comprising a quality or a sufficiency of the transmitted data (see paragraphs 0035-0037, and 0045-0046: discusses compressing transmitted data, when forwarding data to the text node, decisions to compress the data based upon a previously measured signal quality of a test signal, test signal used to determine a quality or sufficiency of the communication paths and informs source not of the received signal quality, i.e. feedback); 
 analyzing the received performance feedback and based on the analysis of the received performance feedback, changing at least one of the plurality of sensor inputs analyzed, the frequency of sampling, the data stored, or the data transmitted (see paragraphs 0035-0037, and 0045-0046: compression algorithm is based upon previously discussed signal quality feedback, compression algorithm changes how the data is transmitted/stored); and 
executing a data compression algorithm/dimensionality reduction algorithm on the transmitted data based on an analysis of the received feedback (see paragraphs 0035-0037, and 0045-0046: compression algorithm is based upon previously discussed signal quality feedback). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener with the teachings of Maric, i.e. compressing data between wireless nodes that experience a low signal to noise ratio, for the advantageous benefit of improving the reliability of the wireless sensor network. 

Spanhake, Wegener, and Maric do not expressly disclose wherein the environment is an industrial environment; and 
wherein the data compression comprises a dimensionality reduction algorithm. 

Barna discloses wherein the environment is an industrial environment (see Column 1 lines 10-16); and 
wherein the data compression comprises a dimensionality reduction algorithm (see column 3 lines 17-25, column 5 lines 30-50, and column 9 lines 35-40: discusses dimensionality reduction of data using PCA). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener and Maric with the teachings of Barna, i.e. compressing data using a PCA algorithm, for the advantageous benefit of using a conventional and proven effective algorithm for implementing the compression/dimensional reduction of the sensor data in additional to the advantageous benefit of monitoring conditions in an industrial environment. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Bjelosevic (US 2018/0035195).

Regarding claim 26, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the performance feedback further comprises at least one of: at least one yield metric of the transmitted data; or a power utilization of a network communicating the sampled data from the plurality of sensor inputs.

Bjelosevic discloses wherein the performance feedback further comprises at least one of: at least one yield metric of the transmitted data; or a power utilization of a network communicating the sampled data from the plurality of sensor inputs (see paragraph 0012: link quality/signal quality maybe include packet loss information or signal-to-noise measures, packet loss is a yield metric). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Bjelosevic, i.e. measuring signal quality via packet loss information, for the advantageous benefit of using a conventional channel link quality measurement in the art to access the signal quality between two devices. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Wersborg (US 2015/0330640).

Regarding claim 27, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the dimensionality reduction algorithm is at least one of: a Decision Tree, a Random Forest, a Linear Discriminant Analysis, an Identification based on correlation matrix, a Missing Values Ratio, a Low Variance Filter, a Random Projections, a Nonnegative Matrix Factorization, a Stacked Auto-encoders, a Chi-square or Information Gain, a Multidimensional Scaling, a Correspondence Analysis, a Clustering, or a Bayesian Model.

Wersborg discloses wherein the dimensionality reduction algorithm is at least one of: a Decision Tree, a Random Forest, a Linear Discriminant Analysis, an Identification based on correlation matrix, a Missing Values Ratio, a Low Variance Filter, a Random Projections, a Nonnegative Matrix Factorization, a Stacked Auto-encoders, a Chi-square or Information Gain, a Multidimensional Scaling, a Correspondence Analysis, a Clustering, or a Bayesian Model (see paragraph 0129: Linear Discriminant Analysis).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Wersborg, i.e. compressing data using one of the plurality of data compression techniques, for the advantageous benefit of using one of the many conventional and proven effective algorithm for compressing sensor data. As Wersborg teaches, Linear Discriminant Analysis is a sensor data dimensionality reduction algorithm that can be used in lieu of the previously discussed principal component analysis. 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Friedman (US 2016/0256063).

Regarding claim 28, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the dimensionality reduction algorithm is performed at a data collector.

Friedman discloses wherein the dimensionality reduction algorithm is performed at a data collector (see paragraph 0169: PCA is done at a data collector prior to sending the data). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Friedman, i.e. compressing data using PCA before transmitting the data, for the advantageous benefit of using a conventional and proven effective algorithm for compressing sensor data. 

Regarding claim 29, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein executing the dimensionality reduction algorithm includes sending the data to a remote computing device.

Friedman discloses wherein executing the dimensionality reduction algorithm includes sending the data to a remote computing device (see paragraph 0169: PCA is done at a data collector prior to sending the data). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Friedman, i.e. compressing data using PCA before transmitting the data, for the advantageous benefit of using a conventional and proven effective algorithm for compressing sensor data. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), and Kallus (US 2019/0098377).

Regarding claim 30, Spanhake, Wegener, Maric, and Barna do not expressly disclose wherein the artificial intelligence is based at least in part on a neural network.

Kallus discloses wherein the artificial intelligence is based at least in part on a neural network (see paragraphs 0039 and 0045: machine learning algorithm utilized in the process of transmitting the data to a control entity for further processing can be an artificial neural network). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, and Barna with the teachings of Kallus, i.e. using machine learning algorithms/artificial intelligence to generate an optimized reporting schedule, for the advantageous benefit of efficiently gathering data from a plurality of remote sensor in an timely/orderly manner. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Spanhake (US 2011/0092164) in view of Wegener (US 2011/0078222), Maric (US 2015/0237563), Barna (US 5864773), Kallus (US 2019/0098377), and Brewington (US 2020/0034638).
Regarding claim 31, Spanhake, Wegener, Maric, Barna, and Kallus do not expressly disclose wherein the neural network is structured for deep learning.

Brewington discloses a neural network that is structured for deep learning (see paragraph 0035: machine learning via a deep neural network). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Spanhake in view of Wegener, Maric, Barna, and Kallus with the teachings of Brewington, i.e. utilizing a deep neural network to implement the machine learning algorithm, for the advantageous benefit of using a deep layered hierarchically algorithm for finding the best solution to previously discussed machine learned operation. Deep learning is a subset of machine learning that is well-understood in the art of machine learning technologies.   

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Somasundara (Mobile Element Scheduling for Efficient Data Collection in Wireless Sensor Networks with Dynamic Deadlines) discusses collecting data from sensors before their buffers are full, i.e. a collection based upon storage constraints. 
Fu (US 2011/0019693) discloses scheduling transmissions of sensor data based on a plurality of actors, including available memory space or available spectrum or bandwidth. 
Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J DALBO/Primary Examiner, Art Unit 2865